 Case 1:19-cv-01043-RJJ-SJB ECF No. 50, PageID.27 Filed 01/02/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION



TVMS, INC.,

                Plaintiff,
                                                                 CASE NO. 1:19-CV-1043
v.
                                                                 HON. ROBERT J. JONKER
KINGSPORT BOOK, LLC,

            Defendant
__________________________________/

                                                ORDER

         This Court issued a show cause order suggesting a lack of subject matter jurisdiction

because the record does not reflect the alleged citizenship of the members of any of the LLC

parties. Plaintiff’s response essentially concedes the point and invites the Court to depart from

established Supreme Court and binding circuit precedent on the issue. This Court has no power to

do so.

         Accordingly, this matter is dismissed for lack of subject matter jurisdiction on the existing

record. In particular, Plaintiff has not alleged facts that establish a basis for diversity of citizenship.




Dated:      January 2, 2020                      /s/ Robert J. Jonker
                                                 ROBERT J. JONKER
                                                 CHIEF UNITED STATES DISTRICT JUDGE
